Exhibit 10.1

FOURTH AMENDMENT TO SUPPLY AGREEMENT

This Fourth Amendment to Supply Agreement (the “Fourth Amendment”) is made and
entered into as of the 6th day of October 2014 by and between FUJIFILM Diosynth
Biotechnologies U.S.A., Inc. (“FDBU”), a Delaware corporation with offices at
101 J. Morris Commons Lane, Morrisville, NC 27560, and Dendreon Corporation
(“Dendreon”), a Delaware corporation with offices at 1301 2nd Avenue, Seattle,
WA 98101. All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Agreement, as hereinafter defined.

W  I  T  N  E  S  S   E  T  H

WHEREAS, FDBU and Dendreon are parties to a Supply Agreement dated as of
December 22, 2005 (the “Agreement”), under which FDBU has agreed to manufacture
and supply the Ancillary Component, and Dendreon has agreed to place periodic
orders for the purchase of the same; and

WHEREAS, the parties desire to address and clarify provisions of the Agreement,
including with respect to the pricing of Additional Production grams and with
respect to the calculation of increases in the Campaign Base Price under the
Agreement’s price escalation terms; and

WHEREAS, in exchange for good and valuable consideration, including what is
intended by the parties as a contemporaneous exchange of FDBU’s (i) acceptance
of the modifications to the pricing of various items under the Agreement,
(ii) acceptance of the purchase order for the [**]-month Campaign on the terms
described in Section 4 below, and (iii) agreement to the other provisions
described below, for Dendreon’s (i) payment of the future pricing modification
fee set forth in Section 1 below, (ii) payment for the Additional Production
grams set forth in Section 2 below, and (iii) agreement to the other provisions
described below, the parties have agreed to modify, amend and clarify the
Agreement as hereinafter set forth.

NOW, THEREFORE, the parties hereto agree as follows:

1. Upon execution of this Fourth Amendment, Dendreon agrees to pay FDBU a
one-time future pricing modification fee in the amount of [**] by wire transfer
in accordance with the following wire instructions:

 

Bank Name:

   [**]

Address:

   [**]

Swift Code:

   [**]

ABA No.

   [**]

Beneficiary:

   [**]

Account No:

   [**]

2. Dendreon agrees to pay FDBU [**] per gram for the Additional Production grams
from the 2013/2014 Campaign.

 

[**] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

    

 



--------------------------------------------------------------------------------

3. Dendreon waives the right to order a [**] month Campaign for the remainder of
the Term. In addition, the Campaign Base Price for any future Order of a [**]
month or [**] month Campaign under the Agreement is as follows

[**] Month Campaign

[**] grams

 

     Price per
Gram    Price Per
Campaign      ([**] Months)    ([**] Months) 2015    [**]    [**] 2016    [**]
   [**] 2017    [**]    [**] 2018    [**]    [**]

[**] Month Campaign

[**] grams

 

     Price per
Gram    Price Per
Campaign      ([**] Months)    ([**] Months) 2015    [**]    [**] 2016    [**]
   [**] 2017    [**]    [**] 2018    [**]    [**]

The parties will continue to follow the provisions of Section 4 of the Agreement
with respect to invoicing, and pricing will be based on the calendar year in
which Accepted Product is invoiced. For the balance of the Term, Additional
Production grams beyond the Minimum Gram Guarantee per Campaign shall be priced
at [**] per gram. This Section 3 of the Fourth Amendment shall supersede all
references in Section 4.1 of the Agreement to a percentage price increase.

4. Simultaneously with the execution of this Fourth Amendment, Dendreon agrees
to issue a purchase order to FDBU in the amount of [**] (based on an estimate of
[**] grams to be shipped in 2015 and [**] grams to be shipped in 2016) for a
[**] month ([**] gram) Campaign which shall run from [**] through [**].

5. The parties agree to cooperate with each other and use reasonable commercial
efforts to obtain as expeditiously as possible the Process Consumables needed
for the production of the Campaign referred to in Section 4.

 

[**] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

 

2



--------------------------------------------------------------------------------

6. The parties agree (i) to work to resolve the current [**] issue, (ii) to
implement mutually agreed to process improvements, and (iii) subject to
Dendreon’s payment of FDBU’s commercially reasonable expenses incurred in
connection therewith to [**]. The parties further agree that they will share
equitably in any related benefit in the price per gram resulting from the work
described in this Section 6.

7. (a) Except as specifically addressed and provided for in this Fourth
Amendment, each of the parties hereto, for itself and its past and present
agents, representatives, administrators, successors and assigns, hereby releases
and forever discharges the other party hereto and each of its past and present
officers, directors, employees, affiliates, successors and assigns, from any and
all known and unknown claims, disputes, demands, debts, liabilities and
obligations with respect to the billing, collection and payment for any
Campaigns initiated under the Agreement prior to the date of this Fourth
Amendment.

(b) Notwithstanding anything to the contrary herein, the releases provided in
the preceding Section 7(a) hereof shall not become effective or be of any force
or effect until such time as the payment of the future pricing modification fee
described in Section 1 has been indefensibly paid in full, including without
limitation, expiration of all applicable preference and avoidance periods under
state, federal or other applicable law (including, without limitation, such
period set forth in Section 547(b)(4) of the United States Bankruptcy Code)
without the assertion or filing of any avoidance, preference or similar claims
with respect to such payment.

8. Each party waives any right to indemnification and shall bear its own
attorneys’ fees and costs incurred in connection with the subject matter of this
Fourth Amendment.

9. It is understood and agreed that this Fourth Amendment is a compromise and
that nothing contained herein is intended to be nor shall be construed as an
admission of any liability or responsibility whatsoever.

10. The existence and contents of this Fourth Amendment shall be confidential.
Except as provided above or required by law, the enforcement of the provisions
hereof, or as may be reasonably required by, auditors, accountants or tax
consultants of the respective parties, or any regulatory or governmental agency,
the parties and their counsel shall maintain in strict confidence and shall not
disclose the existence or contents of this Fourth Amendment to any third party
without the written consent of the parties herein. In the case of a request,
subpoena, or court order seeking access to this Fourth Amendment or its terms,
the party receiving such request, subpoena or court order agrees to the extent
permitted by law or applicable rules or regulations: (a) to promptly notify the
other party upon receipt of the request, subpoena, or court order; (b) to afford
the other party a reasonable opportunity to take action to protect against
disclosure of the Fourth Amendment or its terms; and (c) cooperate reasonably
(at the other party’s expense) in efforts by the other party to protect against
disclosure of the Fourth Amendment.

 

[**] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

 

3



--------------------------------------------------------------------------------

11. This Fourth Amendment will be executed by representatives of each party,
each of whom represents and warrants that it has the authority to enter into
this Fourth Amendment and bind the parties thereto. Separate copies of this
document shall constitute original documents which may be signed separately but
which together will constitute one single agreement. This Fourth Amendment will
not be binding on any party, however, until signed by all parties or their
representatives. This Fourth Amendment shall be effective as of the date set
forth above. The releases, representations and warranties made herein shall
survive the termination of this Fourth Amendment and the completion of the
settlement terms provided herein.

12. The Agreement and this Fourth Amendment, together with any prior amendments
thereto, are the parties’ complete and exclusive statement relating to the
subject matter hereof, and neither party is bound by any previous
representations or agreements of any kind regarding the subject matter hereof
except as herein or therein contained.

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their duly authorized representatives as of the date above written.

 

FUJIFILM DIOSYTH BIOTECHNOLOGIES U.S.A., INC.     DENDREON CORPORATION By:   /s/
Martin Meeson     By:   /s/ Gregory R. Cox Martin Meeson     Name:   Gregory R.
Cox SVP Finance     Title:   Interim Chief Financial Officer and Treasurer

 

[**] DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

 

 

4